DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of recurrent epithelial ovarian cancer in the reply filed on June 14, 2022, is acknowledged.

Status of the Claims
	Claims 91-120 are pending.  Claims 99-100, 109, 110, 114, 115, 119, and 120 are withdrawn.  Claims 91-98, 101-108, 111-113, and 116-118 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 91-98, 101-108, 111-113, and 116-118 are rejected under 35 U.S.C. 103 as being unpatentable over Doubeni et al., “Diagnosis and Management of Ovarian Cancer,” American Family Physician, June 1, 2016, in view of Sandhu et a., “The poly(ADP-ribose) polymerase inhibitor niraparib (MK4827) in BRCA mutation carriers and patients with sporadic cancer: a phase 1 dose-escalation trial,” Lancet Oncol 2013;14:882-92 (cited in IDS), in view of Michie et al., “Final Result of the phase I trial of niraparib (MK4827), a poly(ADP)ribose polymerase (PARP) inhibitor incorporating proof of concept biomarker studies and expansion cohorts involving BRCA1/2 mutation carriers, sporadic ovarian, and castration resistant prostate cancer (CRPC),” Journal of Clinical Oncology 31, no. 15, May 20, 2013, 2513, and in view of Konstantinopolous et al., “Homologous recombination deficiency: Exploiting the fundamental vulnerability of ovarian cancer,” Cancer Discov. 2015 November; 5(11):1137-1154, and in view of STN CAS RN: 1613220-15-7, July 1, 2014, in view of Telli et al., Homologous Recombination Deficiency (HRD) Score Predicts Response to Platinum-Containing Neoadjuvant Chemotherapy in Patients with Triple-Negative Breast Cancer,” Clin Cancer Res (published online March 8, 2016), and in view of Abkevich et al., (US2014/0363521).
According to the instant Specification at paragraph 128, “At diagnosis, most women present with advanced disease, which accounts for the high mortality rate.”  Doubeni explains: “More than 75% of affect women are diagnosed at an advanced stage because early-stage disease is usually asymptomatic and symptoms of late-stage disease are non-specific.” 
Sandhu teaches niraparib treats platinum-resistant high-grade serous ovarian cancer at a maximum tolerated dose of 300 mg. See p882.  The Specification defines free base as any form of niraparib.  Antitumor activity was reported in both sporadic high-grade and serous tumors and BRCA1 or BRCA2 mutation carriers.  Sporadic cancers are defined as non-inherited cancers. See p883, 1st par.  Niraparib (MK4827) is orally bioavailable as a PARP-1 and PARP-2 inhibitor in models with BRCA loss and PTEN function. See p883, 2nd par.  Dose expansion (i.e., part B of the study) was exclusively undertaken in patients with sporadic platinum-resistant high-grade serous ovarian cancer.  Patients enrolled in part B did not have a known BRCA1 or BRCA2 mutation carrier status. See p883, 5th par.  Participants received niraparib daily in a 21-day cycle.  In part A, a 7 day break between cycles was given.  Patients that experiences dose-limiting toxic effects could have up to two dose reductions to manage those effects. See p884, 2nd par.  The most commonly observed side effects included thrombocytopenia, anemia, and neutropenia, among others.  Patients with ovarian cancer that were treated included: platinum sensitive, platinum resistant, and platinum refractory.  Patients were assessed through day 25 of cycle 1 and on days 1 and 12 of subsequent cycles. See p884, 4th full par.  Of the patients that could be assessed 22 of 27 patients with sporadic high-grade serous ovarian cancer were assessed.  Two of the 3 platinum sensitive ovarian cancer had durable partial response.  Three of 19 with platinum-resistant ovarian cancer had partial responses and an additional three had stable disease for 120 days or more. See p889.  Sandhu concludes that niraparib is able to treat BRCA1 and BRCA2 mutation cancers as well as sporadic cancers.  In other words, all four possible categories subjects with ovarian cancer can be treated with niraparib, including HRD negative subjects.
	Moreover, “Two of three patients with sporadic platinum-sensitive high-grade serous ovarian cancer achieved durable partial responses by RECIST or CA125 GCIC, or both (one given 30 mg/day for 310 days and one received 60 mg/day for 578 days; figure 4, table 5).”  The patient who received 60 mg/day attained a 57% tumor reduction. See p889, 1st par.  “The dose was then increased to 210 mg/day, resulting in stable disease for a further 9 months.”  Among tested subjects, 3 subjects out of 19 had partial responses, 3 more had stable disease for 120 days or more, including one with tumor regression for 226 days. See p889-890, bridging par.  
Sandhu also stated in the first paragraph of the discussion section: 
We have shown that niraparib—an oral potent, selective PARP-1 and PARP-2 inhibitor—has favorable pharmacokinetics, inhibits PARP activity, is well tolerated up to the recommended phase 2 dose of 300 mg/day, and has antitumor activity in carriers of BRCA1 and BRCA2 mutations and patients with sporadic cancers.

Further, niraparib exhibited dose proportional pharmacokinetics.
To our knowledge, niraparib is the second PARP-1 and PARP-2 inhibitor to have durable antitumor activity in carriers of BRCA1 and BRCA2 mutations and in patients with sporadic high-grade serous ovarian cancer.

Michie confirms Sandhu’s findings.  Michie concludes: “Niraparib was well tolerated and has promising antitumor activity in BRCA-MCs, sporadic HGSOC, and CRPC.”  Niraparib treated platinum-sensitive and platinum resistant cancers.  Two out of 3 subjects had partial responses in platinum-sensitive patients and 7/20 partial responses or stable disease in platinum resistant patients after 16 weeks.  Michie teaches administration of doses including 30 mg to 400 mg (od) continuously. 
	Sandhu and Michie do not explicitly teach HRD status characterization. 
Konstantinopolous explains that there is presently no prospectively validated biomarker of HR deficiency that has been incorporated into clinical practice and this remains an active area of investigation.  A reason that HR deficiency biomarkers are unable to be used is that they require a cancer specimen that has been exposed to some form of radiation or chemotherapy ex vivo before the RAD51 foci or other DNA repair complex can be evaluated.  However, HR deficiency has been used as a clinical surrogate of platinum sensitivity. See p6, 2nd full par.  More specifically, the correlation of HR deficiency and response to platinum therapy is related to the restoration of proficient HR.  Platinum sensitivity is used to determine whether or not a tumor would respond to PARP inhibitors.  Clinical trials have used platinum sensitivity to identify a patient with HR deficient tumors. See p6, 2nd full par.  Thus, after testing a subject with platinum based agents as a typical common first line treatment, a subject can then be characterized as having an HR deficient or proficient tumor because of the high correlation of HR deficiency and response to platinum based agents.  
Further, Telli explains that the loss of BRCA1/2 function is assumed to result in HR deficiency. See p4.  As shown in the samples below and the HRD deficiency chart, while BRCA is intact, there are very few subjects with an HRD score below 42. See p4.  Conversely, as BRCA deficiency increases, the HRD score increases from above forty to a median of 64.  The mean HRD score was significantly higher in BRCAm cancers than non-mutant tumors.  All but one BRCAm cancers had an HRD score less than 42. See p5.  Further, the HRD status threshold correctly identified all subjects as BRCAm or non-BRCAm.  Telli explains that HRD score is the sum of LOH, TAI, and LST scores. See abstract.
	Abkevich is a method for assessing HRD. See title.  Abkevich explains that an LOH signature based on tumor profiles is highly correlated with defects in BRCA1/2 and other HDR pathway genes in ovarian cancer.  LOH and TAU region scores are also each highly associated with BRCA1/2 deficiency in all subtypes of breast cancer.  Overall, HRD scores including LOH, TAI, and LST are each significantly associated with BRCA1/2 deficiency. See par. 370.  Abkevich explains, deficiency status for a pathway such as HRD pathway means at least one gene in that pathway is deficient (i.e., BRCA1 or BRCA2). See par. 83.  Abkevich explains:

    PNG
    media_image1.png
    134
    851
    media_image1.png
    Greyscale

The statistical significance of the predictability of the relationship between BRCA status and HRD status remains, despite the potential for other factors to cause HR deficiency.  Thus, one can conclude that such factors are outliers.  If this were not the case, the established relationship would not be statistically significant.
	The instant Specification explains: “a positive HRD status is determined by quantifying in a patient sample a number of Indicator Chromosomal Aberration (‘CA’) regions…In some embodiments, CA may fall into at least one of three overlapping categories: LOH, TAI, and LST. See par.’s 14 and 16.  In other words, the tumor profile taught by Abkevich to be highly associated with BRCA1/2 deficiency are the same biomarkers- LOH, TAI, LST taught by the instant specification as identifying a subject with HRD.
Niraparib tosylate monohydrate is a salt form of niraparib that has been known since at least as early as July 1, 2014, as shown in the STN record shown below.

    PNG
    media_image2.png
    675
    636
    media_image2.png
    Greyscale

	Absent evidence to the contrary, substituting one known salt form of niraparib for another known salt form of niraparib is a substitution of equivalents.  They comprise the same API with the exception that the tosylate form is typically used and in this case the tosylate monohydrate form is claimed.  
	Loss of BRCA1/2 function is assumed to result in HR deficiency; HRD status threshold correctly identified all subjects as BRCAm or non-BRCAm; and HRD scores including LOH, TAI, and LST are each significantly associated with BRCA1/2 deficiency.  Thus, even though HRD deficiency can be caused in other ways, the relationship between HRD status of LOH, TAI, and LST score LST is strong and few subjects fall outside of this strong relationship.  This is probably why Applicant identifies a subject as HRD negative by looking at these same scores. See Specification par. 16.  Sandhu teaches niraparib as able to treat all categories of people (i.e., the only groups that exist are BRCAm and non-BRCAm in combination with platinum resistance or platinum sensitivity).  This would be interpreted in view of Telli and Abkevich to include HRD negative subjects.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Doubeni, Sandhu, Michie, Konstantinopolous, Telli, and Abkevich.  As noted by Doubeni, a substantial percentage of women are at advanced stage before they are diagnosed because initial stages are asymptomatic.  Thus, when prior art refers to treating a subject with ovarian cancer, it is reasonable construed to include AEOC in subjects that are aware that they have ovarian cancer.  One would be motivated to do so because niraparib is taught to treat ovarian cancers, including those defined by BRCA mutations and those that are not.  Treatment with niraparib is also shown to be successful in subjects with platinum sensitive and platinum resistant cancers without BRCA1/2 mutations.  More importantly, these subjects without BRCA1/2 mutations are substantially likely to also not have an HR deficiency as defined herein.  Telli and Abkevich explain while BRCA is intact, there are very few subjects with an HRD score below 42.  Conversely, as BRCA deficiency increases, the HRD score increases from above forty to a median of 64.  The mean HRD score was significantly higher in BRCAm cancers than non-mutant tumors.  All but one BRCAm cancers had an HRD score less than 42. See p5.  Further, the HRD status threshold correctly identified all subjects as BRCAm or non-BRCAm.  Telli explains that HRD score is the sum of LOH, TAI, and LST scores. See abstract.  Moreover, Abkevich explains that an LOH signature based on tumor profiles is highly correlated with defects in BRCA1/2 and other HDR pathway genes in ovarian cancer.  LOH and TAU region scores are also each highly associated with BRCA1/2 deficiency in all subtypes of breast cancer.  Overall, HRD scores including LOH, TAI, and LST are each significantly associated with BRCA1/2 deficiency.  These are the same signatures that were described by the instant Specification as identifying a subject as HRD.  Thus, there is a reasonable expectation of success that niraparib can treat BRCAm and non-BRCAm cancers because they were shown to do so.  Further, because these cancers are shown to be treatable with niraparib, and because HRD status correctly identified all subjects as BRCAm or non-BRCAm, a POSA would expected that HRD negative subjects can also be treated with niraparib.  There is a high correlation of platinum resistance/sensitivity to HRD status and BRCA1/2 	Even further, 300 mg is a MTD, although it is clear that when adverse events occur, which is most frequently the case at 300 mg, the dosage can be decreased up to two times to alleviate those events.  Based on the dosing used by Sandhu and confirmed by Michie, two dose reductions would drop a 300 mg dose to 290 mg and then to 210 mg if the smallest decreases in dosing were exercised.  Such events would appear to include NCI-CTCAE grade 3 or 4 treatment-related SAE/AE.  The most commonly observed side effects included thrombocytopenia, anemia, and neutropenia, among others.  In a particular study, the subjects with high-grade serous ovarian cancer were treated and only thereafter characterized based on BRCA mutation and/or HRD status.  The treatment regimens, including timing and dosage would be optimizable through routine experimentation to the extent that the teachings of the prior art differ in any respect from those regimens taught.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  This is particularly the case when Sandhu treated subjects for up to 578 days, which is almost 21 months.  Further, logic indicates that a subject experiencing a successful treatment would likely to maintain that treatment indefinitely, absent evidence to the contrary.  The instant claims are examined based on the active steps of administration and the subject population.  However, absent evidence to the contrary, those parameters of efficacy claimed by Applicant, including prolonged progression free survival appear to be taught by the cited prior art.  As such, there is a reasonable and predictable expectation of success that undertaking the claimed active steps would result in treatment of a claimed cancer in a claimed subject, as explained herein.  There is no indication in the prior art that the prior art requires more than niraparib to be administered to a subject.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 91-98, 101-108, 111-113, and 116-118 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 91, 93-97, 99, 101, 128-130, and 150-157 of copending Application No. 15/986,536. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘536 application are directed to the same agent to treat ovarian cancer at the same dosage wherein a patient also has an HRD score that is negative.
Claims 91-98, 101-108, 111-113, and 116-118 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 91-120 of copending Application No. 17/652,443. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘422 application are directed to the same agent to treat ovarian cancer at the same dosage wherein a patient also has an HRD score that is negative.
Claims 91-98, 101-108, 111-113, and 116-118 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-90 of copending Application No. 17/652,457.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘457 application are directed to the same agent to treat ovarian cancer at the same dosage wherein a patient has a positive or negative HRD score that is negative.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628